Citation Nr: 1441466	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, awarded service connection for PTSD and assigned a 50 percent evaluation effective November 10, 2009.  

The Veteran also initiated appeals with respect to the March 2010 rating decision's denial of claims for entitlement to service connection for a bilateral ankle disability, a left knee disability, a bilateral wrist disability, and residuals of a right hand injury.  These claims were addressed in the November 2011 statement of the case (SOC), but were not discussed in the Veteran's January 2012 correspondence accepted as his substantive appeal.  Thus, the Veteran did not file a substantive appeal perfecting the service connection claims.  These claims have not been certified to the Board and the Veteran has not indicated that he wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claims for service connection for bilateral feet, left knee, bilateral wrist, and right hand disabilities are not currently before the Board.  


FINDING OF FACT

The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD with depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was awarded in the March 2010 rating decision on appeal.  An initial 50 percent evaluation was assigned effective November 10, 2009.  In a November 2011 rating decision, an increased 70 percent evaluation was assigned also effective November 10, 2009 and the disability was recharacterized to include depression.  The Veteran contends that his PTSD warrants a 100 percent disability evaluation as it is productive of total occupational and social impairment.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial rating in excess of 70 percent is not warranted for the Veteran's PTSD with depression at any time during the claims period.  The Veteran has not manifested any of the specific criteria associated with a total schedular rating.  His thought processes and ability to communicate were intact throughout the claims period, and the Veteran has never manifested hallucinations, delusions, grossly inappropriate behavior, disorientation, or an inability to perform the activities of daily living.  In fact, the February 2012 VA examiner specifically found that the Veteran was able to function independently.  

A total rating is warranted if the Veteran's service-connected PTSD with depression causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3  (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  After review of the medical and lay evidence, the Board finds that the Veteran has not manifested total occupational and social impairment and a 100 percent evaluation is therefore not appropriate.  

The Veteran has demonstrated little social interaction throughout the claims period, but the evidence does not establish total social impairment.  During the January 2010 VA examination he stated that his relationship with his fifth wife was "shaky" and he only had a few friends.  He went fishing with his friends about a once a month, but did not feel close to anyone.  At the February 2012 VA examination, the Veteran reported that he spent most of his time in a camper on the edge of his property, had no hobbies, and spent most of his time alone.  Despite the Veteran's tendencies to isolate himself, he remained married to his wife, and during a November 2011 primary care appointment at the VA Dyersburg Community Based Outpatient Clinic (CBOC) stated that he and his wife were going out more since he had stopped working.  The Veteran also mentioned during December 2010 and May 2012 VA primary care appointments that he was close to his granddaughter.  As the Veteran has remained married and close to some members of his family throughout the claims period, the Board cannot conclude that his PTSD with depression is productive of total social impairment.  

The Veteran's occupational impairment due to PTSD and depression has also not most nearly approximated total.  The Veteran worked full time throughout the claims period as a supervisor at a factory until approximately June 2011, when he quit due to a combination of pain from his foot/ankle disability and PTSD symptoms.  He told the February 2012 VA examiner that he quit his job during an incident where his boss yelled and pointed his finger at him, and the Veteran walked off the job rather than fight his boss.  Records from the Memphis VA Medical Center (VAMC) dated in 2011 also contain statements from the Veteran that he was planning to quit his job as he experienced pain from foot and ankle disabilities and had trouble standing for long periods of time.  Thus, the medical evidence of record establishes that the Veteran stopped working during the claims period due to a combination of his service-connected PTSD and nonservice-connected foot and ankle conditions.  

The February 2012 VA examiner also specifically found that the Veteran would be able to work with certain modifications, such as a solitary work environment.  In August 2012, the examiner provided another opinion regarding the Veteran's ability to work, finding that the Veteran was unemployable in the area in which he was trained (described as middle management); however, the Board notes that the August 2012 opinion was focused on whether the Veteran met the criteria for an award of a total disability rating due to individual employability resulting from service-connected disability (TDIU).  The August 2012 opinion did not state that the Veteran was totally impaired for employment and met the criteria for an award of a schedular 100 percent rating under Diagnostic Code 9411, rather it stated that he was unemployable, which utilized a different standard.  The Veteran has also submitted statements from friends and former co-workers describing his poor impulse control and tendency to lose his temper, but the Veteran described similar behavior to the VA examiner during the February 2012 examination.  The examiner identified impaired impulse control with unprovoked irritability and periods of violence as a symptom associated with the service-connected PTSD and concluded that the Veteran was still capable of work in certain environments.  The Board therefore finds that the medical and lay evidence establishes that the Veteran is not totally impaired to occupational activities.  

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of  severe psychiatric symptoms without total impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Throughout the claims period, the Veteran's GAF scores have ranged from 45 to 50, associated with serious symptoms and impairment.  Id.  These GAF scores demonstrate impairment such as a lack of friends and an inability to work, but do not establish that the Veteran is wholly unable to perform any social or occupational functions.  

The Board therefore finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms is contemplated by a 100 percent rating.  It is clear that he has not manifested total occupational and social impairment; he has maintained social relationships with some members of his family and is able to work in certain employment settings.  Moreover, both the November 2011 and February 2012 VA examiners specifically found that the Veteran manifested impairment consistent with the current 70 percent evaluation rather than total occupational and social impairment.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an initial total rating for PTSD with depression.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD with depression is manifested by symptoms that result in severe psychiatric symptoms and severe social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

The Veteran is also in receipt of  TDIU.  Thus, consideration of whether referral or remand of a claim for TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability). 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial evaluation assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the March 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The November 2011 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has consistently denied receiving treatment for his service-connected PTSD with depression.  The Veteran was also provided proper VA examinations in response to his claim for an increased rating in January 2010 and February 2012.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD with depression is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


